ITEMID: 001-4504
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: ADAMSON v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British citizen born in 1941. He is represented before the Court by Mr D. Clarke, solicitor, of Clarke and Kiernan, Tonbridge, Kent.
In July 1995 the applicant was convicted of indecent assault and sentenced to five years' imprisonment. His expected release date was in October 1998.
On 1 September 1997 the Sex Offenders Act 1997 entered into force. As a result of the Act, the applicant will be required to register with the police for an indefinite period following his release from prison. The applicant considers that this requirement is “depersonalising”, robbing him of his “ability to reinvent [him]self and start a new life” and, in addition, he fears that it may put him and his family at risk. In this connection he refers to newspaper reports of vigilante attacks on paedophiles following their identification by the press and television.
Relevant domestic law
According to its preamble, the Sex Offenders Act 1997 (“the Act”) is “an Act to require the notification of information to the police by persons who have committed sexual offences ...”. The registration requirements apply to persons convicted of certain offences after the commencement of the Act and also, by virtue of Section 1 (3), to those “...serving a sentence of imprisonment ... in respect of a sexual offence to which this Part applies...”.
A person required to register must inform the police of his name, any other names he uses, his date of birth and his home address, and must inform the police of any change of name or home address within 14 days of any change. He must also tell the police his name and address on the date he was convicted of the offence at issue, and must tell the police of any address where he lives or stays for 14 days or longer.
For a person who has been sentenced to a term of imprisonment of 30 months or more, the registration requirements are indefinite.
Failure to comply with the registration requirements, or to give the police false information, is a criminal offence punishable with up to 6 months' imprisonment or a fine.
